Citation Nr: 1208271	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  09-39 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether severance of a total disability rating based on individual unemployability (TDIU) as of May 1, 2009 was proper.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, Accountant, and Office Manager


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to November 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The Veteran testified at hearings before a Decision Review Officer (DRO) at the RO in Indianapolis, Indiana in October 2008 and August 2009.  These transcripts have been associated with the file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.	In a December 2004 rating decision, the RO granted entitlement to a TDIU rating, effective May 24, 2004; the award was based on the evidence showing that the Veteran was unable to secure or maintain substantially gainful employment as a farmer.

2.	In a December 2006 letter, the RO proposed to discontinue the Veteran's TDIU benefits.

3.	In a February 2009 rating decision, the RO terminated the Veteran's TDIU benefits, effective May 1, 2009.

4.	Clear and convincing evidence demonstrates that, at the time the TDIU was discontinued, the Veteran was actually employable, that he had been substantially and gainfully employed for at least twelve months prior, that his earned annual income exceeded that established by the U.S. Census Bureau, and that his employment was not projected or marginal.  


CONCLUSION OF LAW

The criteria for restoration of a TDIU, from May 1, 2009, are not met.  38 U.S.C.A. §§1155, 5112(b)(6) (West 2002); 38 C.F.R. §§ 3.105(e), 3.343, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

By letter dated in December 2006, the RO advised the Veteran that it proposed to discontinue entitlement to a TDIU.  He was advised that his compensation would remain at the present rate for 60 days and he could submit a completed form regarding his employment or other evidence showing why the RO should not discontinue a TDIU.  He was advised to submit that evidence within 60 days.  He was also informed that he could request a personal hearing.  He was advised that if he did not contact the RO within 60 days, the RO would assume that he had no additional evidence to submit and did not want a hearing.  The RO would then make a decision using the evidence already of record.  The letter also included a discussion of the evidence that was the basis for the proposed termination of entitlement to a TDIU.  

Pursuant to the December 2006 letter, entitlement to a TDIU was discontinued, effective May 1, 2009.  The October 2009 statement of the case set forth the applicable provisions of 38 C.F.R. § 3.159 pertaining to VA's duties to notify and assist.

The Board finds that the Veteran was properly informed of the criteria for, and authority governing, rating reductions; the evidence needed to continue entitlement to a TDIU; and of his and VA's respective duties for obtaining evidence and to submit evidence and/or information in his possession to the RO.  After each document identified above, the appellant was afforded the opportunity to respond.  Neither the Veteran nor his representative has indicated there is any other evidence to submit or which needs to be obtained.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Of record are employment questionnaires provided by the Veteran and copies of his 2004-2008 tax returns.  Also of record and considered in connection with the appeal are the transcripts of the Veteran's RO hearings and various written statements provided by the Veteran, and by his representative, on his behalf.  No additional RO development of either claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of any of the matters on appeal, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



Analysis

Under 38 C.F.R. § 3.105(e), where the reduction in evaluation of a service-connected disability or employability status is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  Unless otherwise provided in paragraph (i) of this section, if additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See also 38 U.S.C.A. § 5112(b)(6).

As an initial matter, it is clear that the RO properly complied with the procedural actions required by 38 C.F.R. § 3.105(e) prior to terminating the TDIU benefits.  Thus, the Board will focus on the propriety of the RO's decision to discontinue the Veteran's TDIU benefits.

Under 38 C.F.R. § 3.343(c)(1), in reducing a rating of 100 percent service-connected disability based on individual unemployability, the provisions of § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.

The 'clear and convincing' standard requires that capacity for work be proven to a 'reasonable certainty'but not necessarily be 'undebatable.'  Vanerson v. West, 12 Vet. App. 254, 258 (1999).  The clear and convincing standard of proof is an intermediate standard between preponderance of the evidence and beyond a reasonable doubt.  Fagan v. West, 13 Vet. App. 48, 55 (1999); Olson v. Brown, 5 Vet. App. 430, 434 (1993).

Total disability will be considered to exist when there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  

Under 38 C.F.R. § 3.343(c)(2), if a veteran with a total disability rating for compensation purposes based on individual unemployability begins to engage in a substantially gainful occupation during the period beginning after January 1, 1985, the veteran's rating may not be reduced solely on the basis of having secured and followed such substantially gainful occupation unless the veteran maintains the occupation for a period of twelve consecutive months.  For purposes of this subparagraph, temporary interruptions in employment which are of short duration shall not be considered breaks in otherwise continuous employment.

It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2011).

While the regulations do not provide a definition of 'substantially gainful employment,' the VA Adjudication Procedure Manual defines the term as that 'at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides.'  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).
Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined 'substantially gainful employment' as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability.

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment.  However, the question in a total rating case based upon individual unemployability due to service-connected disabilities is whether the veteran is capable of performing the physical and mental acts required by employment and not whether the veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran filed his claim for a TDIU in May 2004.  On his subsequent September 2004 employment questionnaire he indicated that his only employment was self farming and he had not worked since August 26, 1999.  He further stated that he had not earned any income over the previous year and that he was not currently employed.

The following evidence was reviewed prior to the RO making a decision on the Veteran's claim for a TDIU.  A May 2001 statement from the Veteran's private physician states that the Veteran could not work at his job, but offered no further opinion.  A September 2001 statement from the Veteran's private physician specifically stated that the Veteran's spinal pain limited his ability to perform his usual work as a farmer.  A December 2001 statement from the Veteran's private physician stated that due to his spinal pain he should not be performing any significant amount of lifting, bending, pushing, pulling, and "all things which are integral to farming itself."  He went on to state that the Veteran was disabled from his regular occupation as a farmer and would not ever recover enough to resume that activity.  Another private opinion from January 2002 also reiterated that the Veteran was unable to lift, bend, push, pull or continue to do activities which are integral to farming.  The Veteran's prognosis was poor for returning to farming. 

The Veteran was afforded a VA examination in August 2004 where he explained that he had been a farmer all of his life, but he had to retire in 1999 due to his spinal condition.  He was unable to do lifting, pushing, pulling, or bending and could not stand or sit for more than a few minutes.  The examiner did not offer an opinion on the Veteran's ability to maintain substantial employment due to his service-connected disabilities.  In a September 2004 statement the Veteran stated that he could not perform any of his normal physical duties related to his farming operation because of his service-connected thoracic and cervical spine injuries.

In a December 2004 rating decision, the RO awarded a TDIU.  The RO determined that the Veteran's combined service-connected disabilities of his thoracic and cervical spine were productive of significant industrial impairment, which would preclude gainful employment in his work as a farmer.

In a December 2006 letter to the Veteran, the RO indicated that it had recently learned the Veteran was the Registered Agent and President of "Bill Frazier Mobile Homes" (BFMH).  The Veteran was asked to provide copies of his 2004 and 2005 corporate tax returns.  The Veteran was also asked to include any income information pertaining to his commercial pilot's license.

Following this letter, the Veteran provided copies of his 2004 and 2005 tax returns.  He only provided 2004 corporate tax returns for BFMH, as the business closed in 2004 and was not active in 2005.  In his January 2007 statement he went on to note that although he was President and Registered Agent for BFMH, he did not receive any earned income from this entity.  Although it was now no longer a business, prior to its closing, the only income received was passive income.  With regard to his pilot's license he reported it was used for recreational purposes and did not generate income.  

A February 2007 statement from the Veteran's physician stated that he had significant degeneration in his cervical and lumbar spine, as well a previous compression fracture.  The physician also noted that the Veteran had previously undergone surgery for his thoracic spine.  This statement noted that the Veteran suffered from multiple orthopedic problems, including both service-connected and non-service-connected disabilities, and that the disabilities were significant enough to prevent the Veteran from engaging in gainful employment.  

The Veteran testified at an October 2008 hearing before a Decision Review Officer at the RO in Indianapolis, Indiana.  At this hearing he testified that he received passive income as a farm manager and that his companies did not actually show any profit.  He also testified that he could not perform the physical requirements of his jobs and that he has had to hire people to work for him.  

The Veteran was afforded another VA examination in November 2008.  The examiner performed a physical examination of the Veteran and reviewed the claims file.  The examiner ultimately determined that the Veteran was disabled "at this time" due to multiple disabilities found, mainly involving the cervical thoracic spine.  However, the examiner also referenced multiple other disabilities for which the Veteran is not service-connected.  See e.g., November 2008 VA examination report referencing osteoarthritis of the bilateral knees, osteoarthritis of the shoulder joints, hypertension, hyperlipidemia, and visual impairment.  

In February 2009 the RO issued a rating decision which severed a TDIU as of May 1, 2009.  The rationale was that in the Veteran's September 2004 employment questionnaire he stated he was a farmer and listed no other employment.  He also reported he had received no money in income for the past year.  As indicated above, later evidence showed the Veteran was CEO of BF Company, which rents mobile home lots, owner and sole stockholder of BFMH, and involved with Muncie Mobile Homes (MMH).  The RO noted the Veteran's taxable interest in 2004 was $72,749 and was $31,932 in 2007.  As a result, the RO found that the Veteran had engaged in substantially gainful employment for the previous 12 months. 

The Veteran testified again before RO in August 2009 with his accountant and office manager.  Here he testified BFMH went out of business in 2004.  As far as MMH, he testified it was a mobile home rental lot and the Veteran received interest income from selling mobile home lots, however the Veteran himself did not sell or do anything related to the sales.  It was also noted Eaton Mobile Home Park was included within MMH.  The Veteran testified that he rarely comes into the office, only to sign forms, taxes, checks, etc. and many times just stays in his car.  The office manager testified that although MMH earned interest income, it was not enough to cover the losses.  She also testified that the mobile home park was 30 percent empty and there were no plans to solicit new business.  

The Veteran and the office manager testified that he was not involved in the day to day operations and did not earn wages for his roles in the company, just passive income.  With regard to his farming operation the Veteran testified that he rented his land to a neighbor and his grandsons handled his cattle.  He testified that he checks on the property via golf cart and does not perform physical actions for the farm.  The accountant testified that the Veteran did not receive money from his businesses, but it flows through his accounts as passive income.  He also noted that the Veteran's tax returns are always at a loss.

In an October 2009 statement of the case the RO confirmed the earlier decision to sever a TDIU.  The RO found that the Veteran was not found to have marginal employment under 38 C.F.R. § 4.16.  The statement of the case also noted that in tightly held corporations, such as the ones at issue here, evidence of marginal employment cannot be based solely on low wages, as the Veteran many control the amount of wages paid to himself.  The statement of the case also noted that since at least 2004 the Veteran reported to the IRS that he was a self-employed businessman.  

The Board also acknowledges a statement from the Veteran's private physician in February 2012.  The examiner noted the Veteran suffered from degenerative disease in his cervical, thoracic, and lumbar spine as well as bilateral total knee replacements.  Due to these disorders the physician stated the Veteran was unable to engage in gainful employment, could not and should not return to his career as a farmer.  The Board observes that the examiner referenced multiple disabilities in coming to this conclusion, some of which the Veteran is not service-connected for, such as lumbar spine degenerative disc disease and total knee replacements.  Furthermore, the examiner only stated the Veteran should not return to his career as a farmer.  There is no opinion that the Veteran is not capable of the type of sedentary employment he has been doing as a businessman.

Considering the pertinent evidence in light of the above the Board notes, initially, that the pertinent record reflects that at the time of the reduction the Veteran had annual earned income that exceeded the poverty level, as established by the U.S. Census Bureau.  Specifically, in 2004 the Veteran's adjusted gross income was $233,793.  As previously noted, in his September 2004 employment questionnaire the Veteran reported that he worked as a self farmer and had last been able to work at his occupation in August 1999.  He reported that he had earned no income in the previous year and that he had no other current employment.  

As noted above, under 38 C.F.R. § 3.343(c)(2) the Veteran is not entitled to a TDIU if he maintains a substantially gainful occupation for a period of twelve consecutive months.  In this case, there is evidence to show the Veteran has consistently engaged in substantially gainful employment, as CEO and sole stockholder of BFMH and MMH since at least 2004.  The Veteran is still the CEO and sole stockholder of the companies and is responsible for signing the tax information and the paychecks for his employees.  Although he is not performing day to day tasks, as noted above, substantial employment is not determined by the number of hours or days worked.  See Faust, supra.  Thus, although the Veteran claims that he only rarely appears at his offices and many times just signs checks from the car, the Board must render its decision on the basis of the applicable legal authority.  

The Veteran's employment can also be considered "substantially gainful" under the standard in Faust as his income exceeds the poverty threshold.  As noted above, in 2004, the year he was awarded TDIU, the Veteran's adjusted gross income was $233,793.  

In his 2005-2008 tax returns, the Veteran received taxable interest in addition to income from real estate rentals.  The Board observes that the Veteran receives rental income from commercial property, in addition to his farm house, and mobile home company.  The Board acknowledges that the Veteran did claim a substantial farm loss every year which resulted in an overall negative adjusted gross income amount.  However, the Board is not aware of any situation where the Veteran's income would not be considered because overall his tax losses resulted in a negative adjusted gross income.  

Furthermore, the Board notes that a TDIU should only be granted where there is present any impairment of mind or body, which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  In this case, the Veteran has provided multiple opinions which state that due to his service-connected disabilities he is unable to maintain his gainful employment of farming.  The opinions do not take into account that the Veteran is also a businessman and may be capable of sedentary employment, even though he could not continue his occupation as a farmer.  The Veteran has been involved in multiple businesses and although he previously claimed he was unable to perform physical functions related to keeping his farming business going, it is clear that his disabilities have not made it impossible to follow a substantially gainful occupation with regard to his mobile home and rental property businesses.

The Veteran's original TDIU was granted based on his physical limitation which prohibited him from working as a farmer.  He did not disclose that he consistently worked as a businessman in mobile home ventures and rental property in addition to his farming.  He also did not report that he had rented his farm out or that his grandchildren were still maintaining his cattle.  Tellingly, the Veteran did not report any other source of income until he was contacted by the RO in December 2006 when it proposed to terminate his TDIU benefits.

Furthermore, the Veteran and his accountant have consistently stated that any income he receives is "passive income" and is interest income that the Veteran does not have to work to receive.  While the Board understands the Veteran's contentions, the evidence shows that the Veteran receives income for the business of which he is the CEO and sole shareholder, as well as income from his rental properties.  The Veteran also testified that he still checks up on MMH and is required to sign tax documents and paychecks.  There is no law or regulation excluding such income when determining if the Veteran's income exceeds the poverty line.

The Board has also reviewed the claims file and has found multiple inconsistencies with the Veteran's statements regarding his employment.  For example, on his original September 2004 employment questionnaire he stated he had not worked since August 1999 and his only occupation was a self farmer.  However, as has been discussed, the Veteran was the CEO and sole stockholder of a company in addition to being a farmer.  On this certificate he also indicated that he had received no income in the past year, when in fact his 2004 adjusted gross income showed almost $300,000.

In his October 2003 Medical Certificate for his pilot's license the Veteran checked that he held an airman certificate for commercial purposes, not recreational.  On this application he also stated that although he had spine surgery at the VA Medical Center, in the previous three years, or since October 2000, he had only been seen once by a healthcare professional, Dr. J.M. for a cold in 2003.  However, the Veteran himself has submitted numerous private treatment records noting treatment for various disabilities in between October 2000 and October 2003.  

As has been noted, in this time period various private practitioners submitted statements that the Veteran's service-connected disabilities prohibited him from maintaining employment.  See e.g., September 2001, December 2001, and January 2002 statements.  Furthermore, there is evidence the Veteran was actually seen and treated from October 2000 to October 2003.  The Veteran's spine surgery, which he references, took place in January 2001.  In the December 2001 statement the physician indicated the Veteran was physically in the office to be seen for severe pain which prohibited any significant physical activity.  In a January 2002 private treatment record the Veteran was seen for a neurologic consultation regarding his neck, back, and arm pain.  In December 2002 the Veteran was seen for a follow up after receiving an abnormal EKG.  This evidence indicates that the Veteran was seen on numerous occasions from October 2000 to October 2003, although he only stated he had been seen once for treatment of a cold.  

As a final note, the Board has reviewed the argument that the Veteran has worked for a family run businesses.  Such can be considered marginal employment if it is deemed to be a protected environment.  However, the evidence shows that the Veteran has hired people to work for him and has a complete office staff that assist at the MMH Park and Eaton Mobile Home Park.  The Veteran's accountant testified that the Veteran is the sole stockholder in these companies, and there is no evidence other family members are responsible for any part of running them.  The Veteran has also been considered a businessman, and not simply a farmer, since at least the 1980s.  See August 2009 RO hearing transcript noting BFMH had been in business since the 1980s.  As such, the Board finds that the Veteran's employment is not protected and, therefore, not marginal.  

Under these circumstances, the Board finds that there is clear and convincing evidence that, at the time of the discontinuance of a TDIU, the Veteran was actually employable, and that his employment was not marginal.  As such, the criteria for restoration of a TDIU, from May 2, 1009, are not met, and the claim for such must be denied.  


ORDER

The claim for restoration of a total disability rating based on individual unemployability, from May 1, 2009, is denied. 



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


